Citation Nr: 1625784	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-19 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1987 until June 1993 with subsequent reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. The Veteran was provided a VA medical examination in June 2010. The examination reflected the Veteran with a normal back based on x-ray results. The claim was subsequently denied by the RO in July 2010.

Subsequent to the June 2010 VA medical examination, the claims folder reflects the Veteran with eccentric disc bulging of the back, neuroforaminal narrowing, and disk herniation which is causing lower back pain and leg pain. (See September 2011 private medical record).

Based on the new medical evidence reflecting the Veteran with a back disorder, the Board finds that a supplemental opinion is needed. 

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental opinion in regard to entitlement to service connection for low back disorder. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's low back disorder is related to, or aggravated by, her active military service.

2. The examiner should consider the entire claims file to include: a.) the STRs; b.) the Veteran's statements in regard to her low back disorder; and c.) the Veteran's medical records. If the clinician cannot provide an opinion without another examination, the Veteran should be scheduled for such.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and her representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




